Case 1:19-cv-01197-LO-TCB Document 61-1 Filed 12/12/19 Page 1 of 8 PageID# 1222



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION


 UNITED STATES OF AMERICA,

                          Plaintiff,

                   v.
                                                           Case No. 1:19-cv-1197-LO-TCB
 EDWARD SNOWDEN,

                          Defendant,

 and

 MACMILLAN PUBLISHING GROUP, LLC
 d/b/a HENRY HOLT AND COMPANY, et
 al.,

                          Relief-Defendants.


                           DEFENDANT’S SUR-REPLY IN OPPOSITION
                        TO MOTION FOR PARTIAL SUMMARY JUDGMENT

       Defendant Edward Snowden files this sur-reply to briefly respond to points made for the first

 time in the government’s reply brief, given that he will not have the opportunity to address them

 at the previously scheduled, but now cancelled, hearing on the government’s motion.

 I.       Mr. Snowden did not breach his duty to submit before speaking publicly.

          In arguing that Mr. Snowden breached his obligations through “oral disclosures,” the

 government’s reply consistently confuses the duty to submit materials for prepublication review

 with a duty not to disclose classified information. See Gov’t Reply 6–8. Per the government’s

 motion, only the first is at issue here. See, e.g., Gov’t Mot. 26. In addition, contrary to the

 government’s position in its reply, Mr. Snowden has not “conceded all of the facts establishing

 his liability on Count II.” Gov’t Reply 4.
                                                    1
Case 1:19-cv-01197-LO-TCB Document 61-1 Filed 12/12/19 Page 2 of 8 PageID# 1223



        That is, Mr. Snowden has not disputed that the Secrecy Agreements “apply to any

 covered disclosure, regardless of the form of disclosure” because that statement, which focuses

 on disclosure rather than submission, is not material, and because it is a tautology: obviously,

 any “covered disclosure” is “covered.” Gov’t Reply 4. Likewise, Mr. Snowden also has not

 disputed that he never submitted materials that the Secrecy Agreements required him to submit

 related to the public remarks identified in the government’s motion—because there are no such

 materials. See Gov’t Reply 4–5; Snowden Decl. ¶¶ 8–11, 13, 15, 17–18.1

        In its reply, the government for the first time takes the position that Mr. Snowden had to

 submit anything he prepared for those interviews, regardless of whether the preparations were

 intelligence-related. Gov’t Reply 9 (“[I]t is not up to Snowden to decide whether his notes

 contain intelligence-related . . . information[.]”). This reading is inconsistent with the plain

 language of the Secrecy Agreements. See CIA Secrecy Agreements ¶¶ 3, 5 (requiring submission

 only of any preparation “which contains any mention of intelligence data or activities” or “might

 be based on [information obtained in the course of my employment that is marked classified, or

 that I know is classified or in the process of a determination]”); NSA Secrecy Agreements ¶¶ 1, 9

 (similar).2 If accepted, this reading will have broad implications, far beyond this case, and will

 require submission of even personal reminders, along the lines of, for example, “speak slowly.”



 1
   The government asserts that some of the statements in Mr. Snowden’s declaration “are likely
 inadmissible” because they are based “on information and recollection.” Gov’t Reply 9. But the
 cases it cites consider statements made “upon information and belief,” which undermines
 personal knowledge and thus goes to the admissibility of evidence, not “information and
 recollection,” which by its very terms, goes to recollection and therefore, the weight of the
 evidence. See, e.g., Kelly v. Paschall, 2005 WL 5988648, at *4 (W.D. Tex. Apr. 19, 2005)
 (complaints about doctor’s memory go to weight, not admissibility, of his opinion).
 2
   To the extent that the Court finds that the regulations are relevant to resolution of this case,
 they, too, show that this reading is incorrect. See CIA Administrative Regulation 13-10 II.A.3
 (“The prepublication review requirement does not apply to material that is unrelated to
                                                    2
Case 1:19-cv-01197-LO-TCB Document 61-1 Filed 12/12/19 Page 3 of 8 PageID# 1224



 II.     Mr. Snowden’s affirmative defenses are properly before this Court.

         The government wrongly argues that Mr. Snowden waived “any affirmative defenses as

 to either claim.” Gov’t Reply 17.3 It maintains that Snepp and its progeny “confirm[]” that Mr.

 Snowden’s “exclusiv[e]” option with respect to any defense is to first submit works for

 prepublication review or challenge redactions, which are not at issue here, in court. Id. at 18. But

 Snepp merely states that after a former employee submits a work for review, he or she bears the

 burden to initiate judicial proceedings challenging any censorship decisions. See 897 F.2d 138,

 142–43 (4th Cir. 1990) (“If Snepp wishes to publish a manuscript in spite of the Agency’s denial

 of approval . . . he must institute an action for judicial review . . . .” (emphasis added)). It does

 not address Mr. Snowden’s arguments here: that the government is unlawfully selectively

 enforcing its Secrecy Agreements against him, and that the government anticipatorily breached

 the contract, thereby excusing him from performing.4

         The government additionally argues that an earlier decision in Snepp also bars a selective

 enforcement defense “as a matter of law.” Gov’t Reply 22. But there, the Fourth Circuit did not

 consider the defense because the defendant had failed to identify support in the case law at that



 intelligence, foreign relations, or CIA employment or contract matters (for example, material that
 relates to cooking, stamp collecting, sports, fraternal organizations, and so forth).”)
 3
   Moreover, the government has repeatedly ignored that criminal prosecution, not prepublication
 review, is the principal deterrent for unlawful disclosure. See Gov’t Reply 19–20.
 4
   The government’s reliance on the non-binding oral decisions in Jones and Scherck, Gov’t
 Reply 18–19, is misplaced. In Jones, the defendant published a manuscript he submitted for
 prepublication review without accepting the government’s redactions. The government sued for
 that breach, not for failure to submit, and Jones replied that because the government breached by
 seeking to redact unclassified information, he was no longer bound by the contract. ECF No. 22-
 2, Exh. N at 9. Contrary to the government’s assertion here, the court, while ultimately rejecting
 this argument, did not hold that the defendant had somehow waived it. Id. at 20. Likewise, the
 Scherck court considered but rejected the defendant’s argument that prior publication of similar
 material constituted approval of a later publication. ECF No. 22-2, Exh. O at 17–19. Those
 attempts to challenge government classification decisions as a defendant do not govern here.
                                                    3
Case 1:19-cv-01197-LO-TCB Document 61-1 Filed 12/12/19 Page 4 of 8 PageID# 1225



 time. United States v. Snepp, 595 F.2d 926, 933 (4th Cir. 1979). Since Snepp, several courts,

 including the Eastern District of Virginia, have concluded that a selective enforcement defense

 does apply in civil actions brought by the federal government. See United States v. Smithfield

 Foods, 969 F. Supp. 975, 985 (E.D. Va. 1997) (entertaining selective enforcement defense

 against EPA civil enforcement action); see also St. German v. United States, 840 F.2d 1087,

 1095 (2d Cir. 1988) (same in IRS investigation); Church of Scientology v. Commissioner, 823

 F.2d 1310, 1320–21 (9th Cir. 1987) (same for revocation of tax exempt status); United States v.

 Gibson Wine Co., 2016 U.S. WL 1626988, at *7 (E.D. Cal. Apr. 25, 2016) (“Selective

 enforcement is a defense in a civil enforcement action”). Indeed, the government’s position

 would foreclose the very argument that the court in Agee accepted without controversy—that

 government enforcement of a contract against only Black people, or government critics, is

 unlawful. See 500 F. Supp. 506, 508–09 (1980). The government’s position cannot be the law.

        As for anticipatory breach, a party to a contract is excused from performance when faced

 with such a breach—and may seek a declaratory judgment to that effect, or raise the anticipatory

 breach as an affirmative defense. See Studio Frames Ltd. v. Standard Fire Ins. Co., 369 F.3d

 376, 382 (4th Cir. 2004). Indeed, in Snepp, the district court rejected the government’s “motion

 for an immediate judgment on the pleadings” so that the parties could engage in “extensive

 discovery” as to the former employee’s various affirmative defenses, which included similar

 contract defenses. See 456 F. Supp. 176, 177–78 (E.D. Va. 1978).

 III.   Mr. Snowden needs discovery in this case.

        Having flagged that discovery in this case is highly likely, Gov’t Br. 26, the government

 now argues that it is the only party that should get discovery because all of the information Mr.

 Snowden seeks is unavailable as a matter of law. That is incorrect.

                                                  4
Case 1:19-cv-01197-LO-TCB Document 61-1 Filed 12/12/19 Page 5 of 8 PageID# 1226



        With respect to anticipatory breach, the government incorrectly relies on Virginia law to

 argue that evidence of subjective intent is not relevant. Gov’t Reply 28–29. No Fourth Circuit

 case applying federal contract law—which governs here, see CIA Secrecy Agreement ¶ 19; NSA

 Secrecy Agreement ¶ 12; Idaho v. Shoshone-Bannock Tribes, 465 F.3d 1095, 1098 (9th Cir.

 2006)—holds that a party’s subjective intent does not bear on anticipatory breach. Courts in

 other jurisdictions regularly find such intent relevant. Radiologix, Inc. v. Radiology & Nuclear

 Med., LLC, 2017 WL 1437300 , at *5 (D. Kan. Apr. 24, 2017); Cole v. Melvin, 441 F. Supp. 193,

 204 (D.S.D. 1977) (subjective intent has “legal significance” for defense of anticipatory breach).

        Moreover, even if the Court were to apply Virginia law, evidence of subject intent is still

 essential discovery because “proof of the defendant’s subjective intent[] is probative of how his

 conduct would be [objectively] viewed.” Commonwealth v. Rosa, 818 N.E.2d 621, 628 (Mass.

 App. Ct. 2004); see also State v. Parnoff, 186 A.3d 640, 651 (Conn. 2018) (same). Smith v.

 Boyd, 553 A.2d 131, 133 (R.I. 1989) (same). In determining whether Mr. Snowden reasonably

 believed the government had decided not to perform under the contract, it must be relevant that

 his belief was correct. See Galiher v. Johnson, 391 P.3d 1101, 1107 (Wy. 2017) (it is a “far cry”

 to say “none of the claimant’s statements of subjective intent are relevant” to objective intent).5

        The government is equally incorrect to argue that Mr. Snowden must overcome a heavy

 burden to reach discovery on his selective enforcement defense, Gov’t Reply 22–24. The

 5
   The government’s other arguments are weak. Though the Secrecy Agreements are severable,
 Gov’t Reply 27–28, even in a severable contract a breach invalidates the portions of a contract
 that are directly affected by or connected with the breach. That is the case here; indeed, in the
 NSA Agreement, the two obligations appear in the same paragraph. See NSA Secrecy
 Agreements ¶ 9. The assertion that common law defenses are inapplicable to agreements that
 further statutory obligations, Gov’t Reply 27, misreads Snepp, which simply held secrecy
 agreements are not disfavored contracts subject to the “rule of reason,” as Justice Stevens had
 asserted in dissent. 444 U.S. 507, 513 n.9 (1980); id. at 519 (Stevens, J., dissenting). And the
 claim that anticipatory breach is too speculative must be wrong, Gov’t Reply 20, lest it invalidate
 a centuries-old common law defense. See Hochster v. De la Tour, 2 El. & Bl. 678 (1853).
                                                  5
Case 1:19-cv-01197-LO-TCB Document 61-1 Filed 12/12/19 Page 6 of 8 PageID# 1227



 government relies on criminal cases to make this point, but in affirmative civil enforcement cases

 like this one, the typical standard under Rule 56(d) governs: the requested discovery need only

 bear the possibility of unveiling material facts. See, e.g., Omran v. Beach Forest Subdivision

 Ass’n, 2013 WL 2295438, at *3 (E.D. Mich. May 23, 2013). Indeed, some courts have suggested

 the Armstrong standard is “too stringent” for civil cases. See Church of Scientology, 823 F.2d at

 1320. And even if Mr. Snowden were obligated at this early stage to show similarly situated

 individuals who have not faced enforcement, he has. See, e.g., Snowden. Decl. ¶¶ 11–12, 15–16.

        Finally, the government is wrong in arguing that Snowden is not entitled to discovery

 because he was a party to the Agreements and thus should know the parties’ course of dealing

 and performance. Gov’t Reply 16. Under this theory, there could be no discovery of extrinsic

 evidence for any defense against a contract claim between parties to an ambiguous agreement.

 Of course, such discovery is routine. See, e.g., Suhail Najim Abdullah Al Shimari v. CACI

 Premier Tech., Inc., 657 F. Supp. 2d 700, 717 (E.D. Va. 2009).6 Moreover, because the

 government enters into substantially the same contract with millions of people, the government’s

 behavior in the mine run of cases is highly relevant to the meaning of the Secrecy Agreements.

                                                * * *

        Mr. Snowden respectfully submits this brief in the hope that it will further the Court’s

 consideration of this matter. The government’s reply shows the disquieting breadth with which it

 interprets the Secrecy Agreements, and only underscores the need for discovery in this case.

 Dated: December 12, 2019                                       Respectfully submitted,

 6
  The government’s contention that its regulations are the only possible trade usage evidence,
 Gov’t Reply 16–17, is equally unavailing. Trade usage evidence may include any “usage having
 such regularity of observance in a place, vocation, or trade as to justify an expectation that it will
 be observed with respect to a particular agreement,” not just a system of rules that purportedly
 applies to such agreements. Restatement (Second) of Contracts § 222(1).
                                                   6
Case 1:19-cv-01197-LO-TCB Document 61-1 Filed 12/12/19 Page 7 of 8 PageID# 1228



                                                Edward Snowden (by Counsel)

                                                Counsel for Defendant:

                                                /s/ Victor M. Glasberg
                                                Victor M. Glasberg (#16184)
                                                VICTOR M. GLASBERG &
                                                    ASSOCIATES
                                                121 S. Columbus Street
                                                Alexandria, VA 22314
                                                (703) 684-1100 (phone)
                                                (703) 684-1104 (fax)
                                                vmg@robinhoodesq.com

                                                Lawrence S. Lustberg
                                                GIBBONS P.C.
                                                1 Gateway Center
                                                Newark, NJ 07102
                                                (973) 596-4731 (phone)
                                                (973) 639-6285 (fax)
                                                llustberg@gibbonslaw.com

                                                Ben Wizner
                                                Brett Max Kaufman
                                                Vera Eidelman
                                                Alexia Ramirez (N.Y. bar
                                                   application pending)
                                                AMERICAN CIVIL LIBERTIES
                                                   UNION FOUNDATION
                                                125 Broad Street, 18th Floor
                                                New York, NY 10004
                                                (212) 549-2500 (phone)
                                                (212) 549-2583 (fax)
                                                bwizner@aclu.org
                                                bkaufman@aclu.org
                                                veidelman@aclu.org




                                       7
Case 1:19-cv-01197-LO-TCB Document 61-1 Filed 12/12/19 Page 8 of 8 PageID# 1229




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 12th day of December, 2019, I will electronically file the

 foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification

 of such filing (NEF) to the following:

 R. Trent McCotter
 United States Attorney's Office (Alexandria)
 2100 Jamieson Ave
 Alexandria, VA 22314
 (703) 299-3845 (phone)
 trent.mccotter@usdoj.gov

 Daniel Peter Reing
 Davis Wright Tremaine LLP (DC)
 1919 Pennsylvania Ave NW
 Suite 800
 Washington, DC 20006
 (202) 973-4200 (phone)
 (202) 973-4249 (fax)
 danielreing@dwt.com




                                                              /s/ Victor M. Glasberg
                                                              Victor M. Glasberg (#16184)
                                                              VICTOR M. GLASBERG &
                                                                  ASSOCIATES
                                                              121 S. Columbus Street
                                                              Alexandria, VA 22314
                                                              (703) 684-1100 (phone)
                                                              (703) 684-1104 (fax)
                                                              vmg@robinhoodesq.com

                                                              Counsel for Defendant
